MEMORANDUM **
Marco Antonio Negrete-Saenz appeals from the 235-month sentence imposed following his jury-trial conviction. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Negrete-Saenz contends that the district court erred by denying a two-level *697reduction in offense level for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1. We conclude that the district court did not clearly err by finding that Negrete-Saenz did not accept responsibility for the counts of conviction. See United States v. Wilson, 392 F.3d 1055, 1061-63 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.